Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multifunctional interface, which is designed both for coupling the reducing sleeve body to a sealing unit for sealing the at least one coolant supply channel and for coupling the reducing sleeve body to a safety unit for providing a pull-out safety geometry for the machine tool” in claims 1 and 5.  “a pull-out safety geometry” of claim 7. “a safety unit” of claim 14. “sealing unit” of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forta de Souza Filho (US 2014/0353931), hereinafter Frota, in view of KR-101522867-B1, hereinafter KR’867.
Regarding claims 1 and 2, Frota discloses a reducing sleeve 22 for fastening a machining tool 18 in a tool holder 1 (See Figure 2), comprising: a reducing sleeve 22 body which extends along a reducing sleeve center axis (See Figure 2) and which has a first end, which is a tool side end in the clamped state of the reducing sleeve (See Figure 3), and a second end, which is opposite to the first end and is a tool holder-side end in the clamped state of the reducing sleeve (See Figure 3) wherein at the second end 50 is provided a multifunctional interface, which is designed both for coupling the reducing sleeve body 22 to a sealing unit (Note: the external thread 56 of the reducing sleeve forms a sealing connection with the tool holder) (See Figures 4a and 3) for a coolant supply channel formed in the center of the reducing sleeve (Note: coolant may be supplied through aperture 52 to the tool) (See Figure 3) and for coupling the reducing sleeve body to a safety unit for providing a pull-out safety geometry for the machining tool (Note: the threaded connection between the reducing sleeve and the tool holder also provides a pull-out safety geometry, preventing the reducing sleeve from being pulled out of the tool holder).  
  Frota does not disclose wherein the reducing sleeve body comprises at least one coolant supply channel which extends at a distance from the reducing sleeve center axis wherein the at least one coolant supply channel 115 extends at least in sections as a groove that extends on an outer circumference of the reducing sleeve (Note: slots 115 extend through the reducing sleeve from the outer circumference to an inner recess) (See Figure 3).  KR’867 discloses a reducing sleeve having at least one coolant supply 115 channel which extends at a distance from the reducing sleeve center axis (See Figure 5).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Frota, in view of KR’867, such that the reducing sleeve body comprises at least one coolant supply channel which extends at a distance from the reducing sleeve center axis in order to provide coolant to the cutting tool.
Regarding claim 13, Frota discloses a machining assembly comprising a tool holder 12, a reducing sleeve 22 according to Claim 1 arranged in the tool holder (See Figure 3), and a machining tool 18 with a tool shaft 42, which is accommodated in the interior of the reducing sleeve (See Figure 2 and 3).  
Regarding claim 14, Frota discloses wherein the reducing sleeve 22 is equipped with a safety unit 50, and wherein the machining tool is coupled to the safety unit 52 via a form fit (Note: external threads 56 of the reducing sleeve engage internal threads 58 of the machine tool) which acts along the reducing sleeve 22 center axis and counteracts any pulling of the machining tool out of the reducing sleeve (See Figure 3).  
Regarding claim 15, Frota, as modified, discloses wherein the reducing sleeve is equipped with a sealing unit (Note: the threaded connection between element 50 and 52 forms a sealing unit), by means of which all coolant supply channels provided on the reducing sleeve are sealed (See Figure 3).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722